Case: 12-31171       Document: 00512409404         Page: 1     Date Filed: 10/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 16, 2013
                                     No. 12-31171
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAYMOND PEGG,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CR-271-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Raymond Pegg appeals his conviction for engaging in the business of
dealing in firearms without a license, arguing that the evidence was insufficient
to support his conviction. He contends the evidence indicated that he was not
engaged in the business of selling firearms, and he did not need the money from
the sale of firearms to support himself. He contends that he sold some firearms
on one occasion to purchase a vehicle for his son, but maintains that selling a



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31171     Document: 00512409404      Page: 2   Date Filed: 10/16/2013

                                  No. 12-31171

gun collection is legal and does not constitute engaging in the business of dealing
in firearms.
      A review of the evidence indicates that a rational trier of fact could have
found beyond a reasonable doubt that Pegg was engaged in the business of
dealing in firearms without a license. See United States v. Harris, 666 F.3d 905,
907 (5th Cir. 2012). The jury rejected Pegg’s testimony that he merely collected
firearms and sold them occasionally, and this court may not substitute its own
views on the credibility of witnesses for those of the jury. See United States v.
Anderson, 559 F.3d 348, 353 (5th Cir. 2009). Pegg frequently bought firearms
from the Barksdale Air Force Base Exchange and gun shows, he sold firearms
for a profit, he did not keep records on these sales, and he sometimes advertised
firearms for sale in the local newspaper. The evidence indicated that Pegg’s
prinicipal motivation for selling firearms was economic and that he made
repetitive purchases and sales of firearms. The Government was not required
to prove that Pegg’s primary business was the sale of firearms or that he sold a
specific number of firearms. For these reasons, a rational jury could have found
beyond a reasonable doubt that Pegg was engaged in the business of selling
firearms without a license. See Harris, 666 F.3d at 907.
      AFFIRMED.




                                        2